People v Foy (2016 NY Slip Op 00746)





People v Foy


2016 NY Slip Op 00746


Decided on February 4, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2016

Saxe, J.P., Moskowitz, Richter, Feinman, JJ.


102 5606/99

[*1]The People of the State of New York, Respondent,
vJazzmond Foy, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Thomas M. Nosewicz of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Lee M. Pollack of counsel), for respondent.

Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered July 12, 2012, resentencing defendant to an aggregate term of 25 years, with 5 years' postrelease supervision, unanimously affirmed.
The resentencing proceeding was neither barred by double jeopardy nor otherwise unlawful (People v Lingle, 16 NY3d 621
[2011]). We perceive no basis for reducing the term of postrelease supervision.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 4, 2016
CLERK